PER CURIAM.
This matter is before us on Petition For Review of Final Agency Action, which we will treat as an appeal. Art. V, § 1, Fla. Const, and Florida Appellate Rule 9.040(c).
Without detailing all of the facts of the case, suffice it to say that we hold the agency simply substituted its view of many of the facts for that of the hearing officer, who arrived at a different conclusion. City of Umatilla v. Public Employees Relations Commission, 422 So.2d 905 (1982, 5th DCA). A number of the facts were contraverted by the expert witnesses presented by each of the parties. The hearing officer was convinced by petitioner’s expert and found in petitioner’s favor. However, upon further review the agency rejected some, of those findings because it believed they were not supported by substantial competent evidence. It appears to us there is adequate support in the record for the hearing officer’s recommended order and thus we.reverse the final agency order and direct the agency to adopt the recommended order.
REVERSED and remanded with directions.
DOWNEY, HURLEY and WALDEN, JJ., concur.